Case 2:20-cr-00045-TSK-MJA Document 71 Filed 04/21/21 Page 1 of 5 PageID #: 178



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                 Crim. Action No.: 2:20CR45-1
                                                        (Judge Kleeh)

 KENNETH ALLAN EVANS,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 58],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   March   24,   2021,   the   Defendant,   Kenneth   Allan   Evans

 (“Evans”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 Three of the Indictment, charging him with Intent to Distribute

 Methamphetamine, in violation of Title 21, United States Code,

 Sections 841(a)(1), 841(b)(1)(C). Evans stated that he understood

 that the magistrate judge is not a United States District Judge,

 and Evans consented to pleading before the magistrate judge.            This

 Court referred Evans’s plea of guilty to the magistrate judge for

 the purpose of administering the allocution, pursuant to Federal

 Rule of Criminal Procedure 11, making a finding as to whether the

 plea was knowingly and voluntarily entered, and recommending to

 this Court whether the plea should be accepted.
Case 2:20-cr-00045-TSK-MJA Document 71 Filed 04/21/21 Page 2 of 5 PageID #: 179



 USA v. EVANS                                                   2:20-CR-45-1
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 58],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Evans’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Evans

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Evans was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 58] finding a factual basis for the

 plea and recommending that this Court accept Evans’s plea of guilty

 to Count Three of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Evans nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 58], provisionally ACCEPTS Evans’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Three of the

 Indictment.

                                       2
Case 2:20-cr-00045-TSK-MJA Document 71 Filed 04/21/21 Page 3 of 5 PageID #: 180



 USA v. EVANS                                                    2:20-CR-45-1
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 58],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Evans, and prepare a presentence investigation

 report for the Court;

       2.    The    Government   and   Evans   shall   each    provide   their

 narrative descriptions of the offense to the Probation Officer by

 April 30, 2021;

       3.    The presentence investigation report shall be disclosed

 to Evans, his counsel, and the Government on or before June 29,

 2021;   however,    the   Probation   Officer   shall   not    disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before July 13, 2021;




                                       3
Case 2:20-cr-00045-TSK-MJA Document 71 Filed 04/21/21 Page 4 of 5 PageID #: 181



 USA v. EVANS                                                    2:20-CR-45-1
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 58],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before July

 27, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and   motions   for    departure    from   the    Sentencing

 Guidelines, including the factual basis for the same, on or before

 August 24, 2021.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release [Dkt. No. 13].

       The Court will conduct the Sentencing Hearing for Evans on

 September 9, 2021, at 1:30 p.m., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00045-TSK-MJA Document 71 Filed 04/21/21 Page 5 of 5 PageID #: 182



 USA v. EVANS                                                   2:20-CR-45-1
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 58],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: April 20, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
